B-2100ACase
       (Form 2100A)(12/15)
              14-27424           Doc 51        Filed 03/29/19 Entered 03/29/19 20:20:33                           Desc Main
                                                 Document     Page 1 of 2

                                  UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
IN RE:                                                            §
                                                                  §       CASE NO. 14-27424
CAROL SALEH                                                       §
     DEBTOR                                                       §



                       TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.
Specialized Loan Servicing, LLC                                           Caliber Home Loans, Inc.
                 Name of Transferee                                                       Name of Transferor


Name and Address where notices to transferee should                       Court Claim # (if known): 4-1
be sent:                                                                  Amount of Claim: $561,031.87
                                                                          Date Claim Filed: 09/30/2014
     Specialized Loan Servicing LLC
     8742 Lucent Blvd, Suite 300
     Highlands Ranch, Colorado 80129
Phone: (800) 315-4757                                                     Phone:______________
Last Four Digits of Acct #: xxxxxx9084                                    Last Four Digits of Acct.#: 6031
Name and Address where transferee payments should
be sent (if different from above):
     Specialized Loan Servicing, LLC
     PO Box 636007
     Littleton, Colorado 80163
Phone:
Last Four Digits of Acct #: xxxxxx9084
I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge
and belief.
By: /s/ John J. Rafferty
    Transferee/Transferee's Agent                             Date:                        03/29/2019

    Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




POC_TOCForm000                                                        1                                                      5122-N-7999
  Case 14-27424           Doc 51       Filed 03/29/19 Entered 03/29/19 20:20:33                     Desc Main
                                         Document     Page 2 of 2


                          CERTIFICATE OF SERVICE OF TRANSFER OF CLAIM
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before March 29, 2019 via electronic notice unless otherwise stated:


Debtor              Via U.S. Mail
Carol Saleh
6737 N Ramona Ave
Lincolnwood, IL 60712


Debtors' Attorney
Chad M. Hayward
The Law Offices of Chad M. Hayward, P.C.
50 S Main, Suite 200
Naperville, IL 60540

Chapter 13 Trustee
Marilyn O. Marshall
224 South Michigan Ste 800
Chicago, Illinois 60604


                                                      Respectfully Submitted,

                                                      /s/ John J. Rafferty
                                                      John J. Rafferty




TRANSFER OF CLAIM - CERTIFICATE OF SERVICE                                                                5122-N-7999
                                                                                                       POC_CertOfServ
